The defendant was convicted under an information containing two counts: First, driving while intoxicated; second, failing to stop the automobile which he was driving after injuring a person. The only question presented on this appeal is whether a new trial should be granted upon the grounds of newly discovered evidence. We have carefully considered the entire record and especially the affidavits submitted in support of a motion for a new trial. We are of the opinion that the trial court did not abuse its discretion in refusing to grant the motion.
The judgment and order appealed from are affirmed.
All the Judges concur. *Page 643